Exhibit HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference of our report dated January 12, 2010, with respect to the consolidated financial statements of RemoteMDx, Inc. included in this Annual Report (Form 10-K) for the year ended September 30, 2009 in the following Registration Statements and related prospectuses. RemoteMDx, Inc. Form S-8 File No. 333-157792 RemoteMDx, Inc. Form S-8 File No. 333-153184 RemoteMDx, Inc. Form S-8 File No. 333-146099 HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah January
